internal_revenue_service number release date index number ---------------------- ----------------------------- ---------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc ita b01 plr-161356-05 date date legend legend joint account -------------------------------------- year ------- year ------- year ------- dollar_figurea -------------------------------- dollar_figureb ------------ dollar_figurec ----------- dollar_figured ----------- dollar_figuree ----------- dear mr ---------- this letter responds to your correspondence dated -------------------------- requesting a ruling that an amount you received pursuant to a release and settlement agreement settlement agreement is taxable as long-term_capital_gain in the year of its receipt in -------------- your request was forwarded to our office for response background you and your spouse established three accounts with a stockbroker and the firms at which the stockbroker worked while he managed your accounts hereinafter collectively referred to as stockbroker two of the three accounts were individual retirement plr-161356-05 accounts iras one for you and one for your spouse the two iras and the amounts allocable to them under the agreement are not part of this ruling_request and this ruling does not apply to them the remaining account was a taxable investment account held in your joint names hereinafter joint account in year you sustained a loss of dollar_figurea with respect to the termination of the joint account that you treated as a long-term_capital_loss on your year federal_income_tax return this loss combined with the carryover of prior capital losses with respect to the same account less the amounts you deducted in years prior to year was a total capital_loss_carryover of dollar_figureb to year you believed your stockbroker caused the losses by mishandling your account and you contacted the stockbroker numerous times trying to recoup your losses to put an end to this dispute you signed the settlement agreement under which the stockbroker paid you dollar_figurec in year the dollar_figurec was allocated proportionally among the three accounts based upon their fair market values at closing the agreement earmarked dollar_figured for the iras effectuated by journal entries the remaining dollar_figuree due under the settlement agreement was paid to you in cash in year although the agreement itself did not earmark this amount you believe it is a partial recovery_of the long-term_capital_losses that were claimed with respect to the joint account on your prior returns law and analysis whether the recovery is includable in gross_income sec_61 of the code provides that except as otherwise provided gross_income means all income from whatever source derived thus gross_income includes all receipts except those not subject_to tax sec_111 of the code provides that gross_income does not include income attributable to the recovery during the taxable_year of any amount deducted in a prior taxable_year to the extent that amount did not reduce the amount of tax imposed in the prior year sec_111 known as the tax_benefit_rule may apply to exclude part or all of a recovery from gross_income although the rule is couched in terms of the amount that is excludable from income by implication the rule affirms that the amount not excluded is included in gross_income the rule comes into play when a taxpayer recovers in a subsequent year all or part of an amount the taxpayer deducted in an earlier year the amount of the recovery excluded in the subsequent year is that amount that did not plr-161356-05 reduce tax in a prior year the rule strives to achieve the same tax effect over two different years as that obtained if both transactions had occurred in the same taxable_year sec_111 of the code provides that an increase in a carryover which has not expired before the beginning of the taxable_year in which the recovery or adjustment takes place shall be treated as reducing the tax imposed this provision deems a taxpayer to have received a tax_benefit with respect to a carryover that can still be used you deducted part of your capital losses attributable to your joint account in year and prior years and carried over the unused portion of these losses at the beginning of year the unused portion of the losses from the joint account was dollar_figureb in the same year you received dollar_figuree under the settlement agreement allocable to the joint account which amount we agree was a recovery_of dollar_figuree of your previous capital losses however since your capital_loss carryovers were increased by the dollar_figuree and the carryovers had not expired in year the dollar_figuree is considered as having produced a reduction in your tax because of this tax_benefit under sec_111 of the code the dollar_figuree recovery is not excludable from your gross_income in year as discussed next however this amount is capital_gain that may be used to absorb your loss carryover whether the taxable recovery is ordinary_income or capital_gain sec_1211 of the code provides that for taxpayers other than corporations capital losses for a year are allowed only to the extent of that year's capital_gains plus dollar_figure dollar_figure if married_filing_separately excess losses are carried over to later years under sec_1212 in general the character of settlement proceeds is determined under the principles developed by the supreme court in the case of 344_us_6 which held that a taxpayer who was required to pay a liability attributable to capital_gain realized on the liquidation of stock in a prior year must treat the payment as a capital_loss the supreme court held that two transactions one occurring subsequent to the other and each integrally related should be treated as parts of the same transaction so that the subsequent event should relate back and be given the same character as the prior transaction this relation-back doctrine is premised on the idea that the tax consequences should be roughly the same as if the prior and the subsequent transactions had occurred at the same time revrul_79_278 1979_2_cb_302 concerns the character of a payment received in settlement of a lawsuit with respect to an earlier capital_loss in the taxpayer incurred a short-term_capital_loss on the sale of stock in corporation m in the taxpayer sued m alleging that the loss resulted from violations of securities laws by m the case was settled in and the taxpayer received a payment from m in citing arrowsmith and 65_tc_182 which applied the plr-161356-05 arrowsmith principle to an item_of_income rather than expense revrul_79_278 holds that the settlement recovery is considered a short-term_capital_gain the reasoning of arrowsmith and revrul_79_278 applies in your case under your facts the earlier transactions were the capital losses in your joint account and the subsequent transaction was the year dollar_figuree payment received under the settlement agreement the year transaction derived its context and its meaning from the backdrop of the prior transactions had the year transaction occurred in the year or years you sustained the prior losses your prior long-term_capital_losses would have been that much less accordingly the dollar_figuree payment in year is long-term_capital_gain not ordinary_income and your year capital losses including the amounts carried over from prior years are deductible against the dollar_figuree in year under sec_1211 of the code your capital_loss carryovers to years after year are reduced accordingly you have already filed your tax_return for year because this request for a private_letter_ruling was submitted before you did so however your request was timely and you may file a claim_for_refund amending your year return to be consistent with this letter_ruling you should attach a copy of this letter_ruling to your refund claim see revproc_2007_1 sec_5 2007_1_irb_1 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely thomas albert luxner branch chief branch income_tax accounting
